QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: claim 1, line 14, “in the extruded film of plastic material and the layer of nonwoven fabric” should be inserted after “holes”,

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The amendments and comments filed 5-11-21 have been entered and fully considered.

The following is a statement of reasons for the indication of allowable subject matter: claim 1, the significant art of record is Lee, Di Benedetto, Fukushima, Angeli, Yuanlai, Minto, Flohr, Fuller and Cree, alone or in combination, does not teach or suggest the particular claimed steps to make a product having the particular claimed features including a method for manufacturing a laminated product formed by an extruded film of plastic material provided with protuberances that extend from one face thereof with microholes having an average diameter between 0.100 mm and 0.300 mm produced on vertices of said protuberances, and by a layer of nonwoven fabric, the method comprising 5laminating and simultaneous through perforating, in a calender provided with a first rotating cylinder with a smooth surface and a second rotating cylinder provided with cusps on a second rotating cylinder surface, of said film of plastic material arranged with the protuberances facing said second rotating cylinder, and of said layer of nonwoven fabric facing said first rotating cylinder, said laminating taking place with a peripheral speed of said second rotating 10cylinder greater than a peripheral speed of said first rotating cylinder, or said laminating taking place with said peripheral speed of said first rotating cylinder being greater than said peripheral speed of said second rotating cylinder, so that slippage between the smooth surface of said first rotating cylinder and said second rotating cylinder surface causes said perforating to produce through holes in the extruded film plastic material and the layer of nonwoven fabric with an average diameter between 0.350 mm and 0.700 mm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA L GRAY/Primary Examiner, Art Unit 1745